FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

OUMAR SISSOKO; JULIE SISSOKO,               
             Plaintiffs-Appellees,
                                                  No. 02-56751
               v.
                                                   D.C. No.
LOYDA R. ROCHA; UNITED                          CV-98-07010-ABC
STATES OF AMERICA,
           Defendants-Appellants.
                                            

OUMAR SISSOKO, an individual;               
JULIE SISSOKO, an individual,
                Plaintiffs-Appellees,
                  v.
ALBERTO R. GONZALES,* Attorney
General, Attorney General of the                  No. 03-55667
United States; U.S. IMMIGRATION &
                                                    D.C. No.
NATURALIZATION SERVICE; DORIS
MEISSNER, Commissioner, United                 CV-98-07010-ABC
States INS; RICHARD NMI ROGERS,                  ORDER AND
District Director, United States                   OPINION
INS; FOUR UNKNOWN NAMED
OFFICERS, of the United States
Immigration and Naturalization
Service; UNITED STATES; U.S.
PUBLIC HEALTH SERVICES; JOSEPH
CHEN, MD; UNKNOWN NAMED
                                            
  *Alberto R. Gonzales is substituted for his predecessor, John Ashcroft,
as Attorney General of the United States, pursuant to FED. R. APP. P.
43(c)(2).



                                 2687
2688                  SISSOKO v. ROCHA


EMPLOYEES OF THE UNITED STATES        
PUBLIC HEALTH SERVICES,
                        Defendants,
                and                   
LOYDA R. ROCHA, Immigration
Inspector, United States INS,
              Defendant-Appellant.
                                      
        Appeal from the United States District Court
           for the Central District of California
        Audrey B. Collins, District Judge, Presiding

                  Argued and Submitted
            March 1, 2004—Pasadena, California

                    Filed March 16, 2006

       Before: Otto R. Skopil, Jr., John T. Noonan, and
              Marsha S. Berzon, Circuit Judges.

                  Opinion by Judge Berzon
                      SISSOKO v. ROCHA                 2691


                        COUNSEL

Peter D. Keisler, Assistant Attorney General, Debra W. Yang,
U.S. Attorney, Robert M. Loeb, and Richard A. Olderman,
2692                   SISSOKO v. ROCHA
Civil Division, Appellate Staff, U.S. Department of Justice,
Washington, D.C., for the defendants-appellants.

Martin Simone and Helen Wong, Frank, Greenberg, Simone
& Stefanski, Los Angeles, California, for the plaintiffs-
appellees.


                           ORDER

  The opinion filed on June 13, 2005 and reported at 412
F.3d 1021 (9th Cir. 2005) is hereby withdrawn and replaced
by the concurrently-filed opinion. The pending petition for
rehearing and rehearing en banc is denied as moot. Further
petitions for rehearing and/or rehearing en banc may be filed.


                          OPINION

BERZON, Circuit Judge:

   After Oumar Sissoko (“Sissoko”), an alien who had over-
stayed his visa but had applied for legalization, returned from
his father’s funeral in the spring of 1997, an immigration
inspection officer, appellant Loyda R. Rocha, took him into
custody as an “arriving alien” without proper admission docu-
ments. Because of Rocha’s actions, Sissoko spent nearly three
months in detention. Sissoko and his wife Julie Sissoko, a
U.S. citizen, brought this action, claiming that the detention
was in violation of the Fourth Amendment and seeking dam-
ages. Rocha now appeals the district court’s grant of summary
adjudication to the Sissokos on the issue of the legality of the
detention, and the court’s denial of Rocha’s motion for sum-
mary judgment on qualified immunity grounds.

   Rocha’s initial contention is that, under 8 U.S.C. § 1252,
the courts are closed to the Sissokos. We disagree. After con-
                             SISSOKO v. ROCHA                         2693
cluding that § 1252 does not preclude jurisdiction over this
case, we affirm the district court’s grant of summary adjudica-
tion to the Sissokos and denial of summary judgment to
Rocha on qualified immunity, and remand for further pro-
ceedings.

                        I.    BACKGROUND

A.     Facts

  1.    Sissoko’s 1997 inspection and detention

   Sissoko, a native and citizen of Senegal, first entered the
United States in the early 1980s on a visitor’s visa, which he
overstayed. In 1990, he filed an application for legalization
with the Immigration and Naturalization Service (INS),1 pur-
suant to a relief order resulting from class action litigation.
See Catholic Soc. Servs., Inc. v. INS, 232 F.3d 1139, 1141-45
(9th Cir. 2000) (en banc) (CSS); see also Reno v. Catholic
Soc. Servs., Inc., 509 U.S. 43 (1993). The INS denied Sissoko
prima facie membership in the CSS class, but allowed him to
submit additional documentation to establish his eligibility.

   Instead of doing so, Sissoko filed a second legalization
application in 1991, containing information in some respects
inconsistent with the first one. The INS, after reviewing Sis-
soko’s 1991 application, provisionally designated him “CS-
1,” indicating that he was prima facie eligible for membership
in a CSS sub-class and entitling him to issuance of a tempo-
rary resident card and employment authorization card. As a
consequence of his dual applications, Sissoko was assigned
  1
    The INS was abolished on March 1, 2003, and its functions were trans-
ferred to the Department of Homeland Security. See Homeland Security
Act of 2002, Pub. L. No. 107-296, § 471, 116 Stat. 2135, 2205. We refer
to the agency as the INS here, however, because all of the proceedings at
issue in this case took place before the transfer. See Minasyan v. Gonzales,
401 F.3d 1069, 1072 n.4 (9th Cir. 2005).
2694                        SISSOKO v. ROCHA
two different alien registration numbers, one for each of his
two applications.

   Sissoko’s father died in March 1997, while both legaliza-
tion applications were pending. Sissoko, understandably,
wanted to attend his father’s funeral in Senegal. A temporary
resident may return from a trip abroad if he obtains an
advance parole document permitting him to travel and return,
usually within thirty days.2 Sissoko therefore asked for and
received from the INS an advance parole document (Form I-
512), see 8 C.F.R. § 212.5(f) (2005),3 giving him permission
to travel to and remain in Senegal for up to thirty days. Within
the prescribed time Sissoko returned to the United States,
landing at Dulles International Airport outside Washington,
D.C.

   The Dulles immigration inspector did not believe Sissoko’s
account of his initial arrival in the United States sixteen years
prior. The inspector also noticed that Sissoko had two alien
registration numbers. Despite Sissoko’s advance parole autho-
rization, the inspector denied him entry and ordered him to
report to the Los Angeles Deferred Inspection Unit.

   On May 14, when Sissoko appeared for his scheduled
appointment at the Los Angeles Deferred Inspection Unit, he
was taken into custody by Rocha, an immigration inspector.
Rocha indicated on Form I-275 (“Withdrawal of Application
for Admission”), that the “Basis for Action” was that Sissoko
was “Ordered removed (inadmissible) by INS — Section
   2
     The thirty-day requirement comes from 8 C.F.R. § 245a.1(g), which
defines a “[b]rief, casual, and innocent” departure as one for which
advance parole is obtained “of not more than thirty (30) days for legiti-
mate emergency or humanitarian purposes unless a further period of
authorized departure has been granted in the discretion of the district
director or a departure was beyond the alien’s control.” See also 8 C.F.R.
§§ 245a.2(l)(2), 245a.4(a)(7), 245a.4(b)(12)(ii) (same definition).
   3
     Unless otherwise indicated, all citations to the Code of Federal Regula-
tions are to the 2005 version.
                            SISSOKO v. ROCHA                           2695
235(b)(1).” Rocha later stated in a declaration in this case that
she took Sissoko into custody after learning from someone at
the INS’s East Los Angeles legalization office, a separate
office of the INS responsible for processing legalization appli-
cations such as Sissoko’s, that Sissoko had no status permit-
ting him to remain in the United States. Sissoko was detained
for two days.

   On May 16, Michael Cochran, a supervisor of the Los
Angeles Deferred Inspection Unit, memorialized in Sissoko’s
file a conversation he had with A. Watson of the East Los
Angeles legalization office. His notes read:

      Telecon w/ A. Watson. Gives opportunity to obtain
      docs needed for presentation if we defer & that is
      what she feels is the best route - espec. after consid-
      eration of pending CSS Lawsuit and mandates that
      she has by memorandum.

      We’ll give Def. Inspection until afternoon of June
      06, 1997 = after CSS interview @ XLA.

Sissoko was released from detention on May 16, apparently
to be given an opportunity to have an interview with the legal-
ization office.

   Sissoko married Julie Strommen on August 21 and filed an
adjustment of status petition on August 26, based on his mar-
riage. See 8 U.S.C. § 1255(a); see also 8 U.S.C. § 1154(a)(1)
(A)(iii). On August 26, Pacita Pabilla, a legalization adjudica-
tor, re-interviewed Sissoko at the East Los Angeles legaliza-
tion office.4 At the conclusion of the interview, Pabilla
  4
    Pabilla testified that under INS policy, if the agency discovered that an
alien had more than one legalization application with conflicting provi-
sional class designations, the legalization office was to re-interview the
alien and then consolidate the applications and assign one class designa-
tion to them.
2696                       SISSOKO v. ROCHA
informed Sissoko that he had not established CSS class mem-
bership.

   That same day, Rocha placed Sissoko in detention, where
he remained until November 17, 1997. When she took Sis-
soko into custody, Rocha again completed Form I-275, indi-
cating once more that the “Basis for Action” was that Sissoko
was “Ordered removed (inadmissible) by INS — Section
235(b)(1).” Rocha stated in her declaration that she took Sis-
soko into custody after learning from the East L.A. Legaliza-
tion office that Sissoko’s legalization applications had been
denied. Pabilla testified, however, that she did not recall that
anyone from Deferred Inspection ever called her to ask her for
the results of Sissoko’s interview, and that she had never spo-
ken to Rocha, nor had she told anyone in her office that Sis-
soko was not eligible for legalization.

  2.    Proceedings before the IJ and BIA

   The INS elected to pursue ordinary removal proceedings,
see 8 U.S.C. § 1229a, rather than expedited removal, see 8
U.S.C. § 1225(b)(1),5 so Sissoko became eligible for release
on bond, see 8 C.F.R. § 236.1(c), a release he obtained on
November 17, 1997. In the removal proceedings, the INS con-
tended that Sissoko was ineligible for adjustment of status
based on his marriage, because he was an “arriving alien.” See
8 C.F.R. § 245.1(c)(8) (deeming ineligible for adjustment of
status “[a]ny arriving alien who is in removal proceedings
pursuant to [8 U.S.C. § 1225(b)(1) or 8 U.S.C. § 1229a]”).6
  5
     Under 8 U.S.C. § 1225(b)(1), an arriving alien deemed inadmissible
may be removed “without further hearing or review.” Because Sissoko
was instead placed in ordinary removal proceedings, he was entitled to a
hearing regarding whether he should be removed and was entitled to cer-
tain other procedural protections. See 8 U.S.C. § 1229a.
   6
     We cite to the 2000 version of the applicable regulation because it was
the one in effect at the time the Immigration Judge issued his decision.
The Interim Rule in effect at the time Sissoko filed his adjustment of sta-
                            SISSOKO v. ROCHA                         2697
   In a 2000 decision, the Immigration Judge (IJ) concluded
that the INA, pertinent regulations, and applicable case law,
protect the pre-departure status of an alien who has a pending
legalization application and obtains permission to travel
abroad for a period of less than thirty days. E.g., 8 U.S.C.
§ 1255; 8 C.F.R. § 245a.2(m)(1); Navarro-Aispura v. INS, 53
F.3d 233 (9th Cir. 1995). The IJ explained that 8 C.F.R.
§ 245a.2(m)(1) contemplates that an alien who obtains
advance parole would be “readmitted,” rather than treated as
a newly-arriving alien applying for admission.7 Also, Sissoko
was not advised, the IJ noted, of the possibility that he might
not be readmitted after his trip abroad. Given these circum-
stances, the IJ held, Sissoko was not an “arriving alien” but
one who retained the status he had before he left. As Sissoko
was in that status eligible for adjustment of status, see 8
C.F.R. § 245.1(a),8 the IJ granted his application for adjust-
ment of status.

tus petition contained identical language. See Interim Rule: Inspection and
Expedited Removal of Aliens; Detention and Removal of Aliens; Conduct
of Removal Proceedings; Asylum Procedures, 62 Fed. Reg. 10312, 10382
(Mar. 6, 1997) (deeming ineligible for adjustment of status “[a]ny arriving
alien who is in removal proceedings pursuant to [8 U.S.C. § 1225(b)(1) or
8 U.S.C. § 1229a]”) (effective April 1, 1997) (later codified at 8 C.F.R.
§ 245.1(c)(8)).
   7
     The regulation read (and still reads) in pertinent part:
    During the time period from the date that an alien’s application
    establishing prima facie eligibility for temporary resident status
    is reviewed at a Service Legalization Office and the date status
    as a temporary resident is granted, the alien applicant can only be
    readmitted to the United States provided his or her departure was
    authorized under the Service’s advance parole provisions con-
    tained in § 212.5(e) [now § 212.5(f)] of this chapter.
8 C.F.R. § 245a.2(m)(1) (1997).
  8
    In pertinent part, the regulation provides that:
       Any alien who is physically present in the United States,
    except for an alien who is ineligible to apply for adjustment of
    status under paragraph (b) or (c) of this section, may apply for
    adjustment of status to that of a lawful permanent resident of the
    United States if the applicant is eligible to receive an immigrant
    visa and an immigrant visa is immediately available at the time
    of filing of the application.
2698                        SISSOKO v. ROCHA
  In March 2003, the BIA affirmed and adopted the decision
of the IJ, stating:

       We agree with the Immigration Judge that the
       respondent should not be considered an arriving
       alien, ineligible for adjustment of status, based on his
       brief exit from the United States with advanced [sic]
       parole while his application for legalization was
       pending with the Immigration and Naturalization
       Service. See Navarro-Aispura v. INS, 53 F.3d 233
       (9th Cir. 1995); Matter of S-O-S-, 22 I. & N. Dec.
       107 (BIA 1998); 8 C.F.R. § 245a.2(m) (2002).

The BIA subsequently denied the INS’s motion for reconsid-
eration.

B.     Procedural History

  In January 2002, before the BIA issued its decision, the Sis-
sokos brought suit against the United States, several federal
agencies, and Rocha and other individual defendants, assert-
ing a variety of claims. At issue in this appeal is solely the
Sissokos’ false arrest claim for money damages, alleging that
Rocha wrongfully took Sissoko into custody on August 26,
1997, in violation of his Fourth Amendment rights. See
Bivens v. Six Unknown Named Agents of Federal Bureau of
Narcotics, 403 U.S. 388 (1971).9

   Rocha and the Sissokos cross-moved on this claim, Rocha
seeking summary judgment as to qualified immunity and the
Sissokos seeking summary adjudication as to the legality of
the detention only. In July 2002, the district court denied
Rocha’s motion and granted the Sissokos’ motion for sum-
mary adjudication on the merits. The court held that:
  9
     Only the August detention is at issue in this appeal.
                       SISSOKO v. ROCHA                        2699
       Because Mr. Sissoko had CSS membership status
    and an APD [advance parole document] when he
    returned from Senegal, he was not a newly-arriving
    alien and could not have been detained on that basis.
    Furthermore, because Mr. Sissoko had these docu-
    ments, Defendant Rocha’s justification of the deten-
    tion on the ground that Mr. Sissoko was “not in
    possession of a . . . valid entry document” is unsup-
    portable. Although Defendant Rocha stated in her
    original declaration that she “suspected fraud,” nei-
    ther she nor anyone else at the INS determined that
    Mr. Sissoko’s CSS membership was void and that he
    could be detained as a result.

       . . . [T]he Court finds, as a matter of law, that the
    August 1997 detention was improper. . . . [and that]
    Defendant Rocha is not entitled to qualified immu-
    nity. Because he was not a newly-arriving alien, Mr.
    Sissoko’s right not to be detained was clearly estab-
    lished. Defendant Rocha’s proffered reasons for
    arresting him are unsupportable; no reasonable INS
    officer would have detained Mr. Sissoko on those
    grounds.

(citations omitted).

   Rocha then filed a Rule 59(e) motion for reconsideration,
asserting for the first time that (1) 8 U.S.C. § 1252(g) bars the
district court’s jurisdiction over the sixth cause of action (the
unlawful detention claim); and (2) a Bivens remedy is not
available in immigration cases because, applying Schweiker v.
Chilicky, 487 U.S. 412, 423 (1988), special factors counsel
hesitation in recognizing a Bivens remedy. On the reconsider-
ation motion, the district court held: (1) because the Sissokos’
claim presented a challenge only to the manner in which
Rocha’s decision was carried out and not to ongoing immigra-
tion proceedings, the institution of removal proceedings, or an
actual removal, jurisdiction is not barred by § 1252(g); and
2700                      SISSOKO v. ROCHA
(2) the question whether a Bivens remedy is available in this
context was not a proper ground for a motion to reconsider,
as it was a legal issue that could and should have been raised
earlier.10 The district court sua sponte certified its holdings for
interlocutory appeal pursuant to 28 U.S.C. § 1292(b), and we
granted permission to appeal. Rocha separately filed a timely
notice of appeal from the denial of qualified immunity pursu-
ant to 28 U.S.C. § 1291. We consolidated the timely appeals.

                   II.   SCOPE OF REVIEW

   Before reaching the substantive questions presented, the
nature of these interlocutory appeals warrants that we outline
the precise issues that are — and are not — before us at this
stage. The district court certified for appeal its rulings “on
standing and the sixth claim for relief” in its initial decision.
Thus, the district court certified its decision denying Rocha’s
motion for summary judgment on qualified immunity and its
decision granting the Sissokos’ motion for summary adjudica-
tion on the unlawfulness of Sissoko’s detention. The district
court later certified its ruling on the denial of Rocha’s Rule
59(e) motion. The district court therefore also certified its
holding that § 1252(g) does not bar jurisdiction over the Sis-
sokos’ claims, and that it need not consider Rocha’s argument
against inferring a Bivens remedy because that was a legal
argument first raised on reconsideration. “Our jurisdiction
under § 1292(b) . . . is not limited to deciding the precise
question the district court certified to us. Rather, we are
reviewing the district court’s order . . . , and may address any
issue fairly included within that order.” Lee v. Am. Nat’l Ins.
Co., 260 F.3d 997, 1000 (9th Cir. 2001) (citing Yamaha
Motor Corp., USA v. Calhoun, 516 U.S. 199, 205 (1996)).
  10
    On the Bivens point, the district court also noted that “holding that
aliens have no Bivens remedy against immigration officers for violations
of their rights could well create a constitutional problem.” The district
court did not, however, conclude affirmatively that a Bivens remedy is
available, but left the issue undecided.
                       SISSOKO v. ROCHA                     2701
   Before reaching the district court’s denial of Rocha’s
motion for summary judgment or its grant of summary adjudi-
cation to Sissoko, we must, of course, address Rocha’s juris-
dictional arguments. See, e.g., Wong v. U.S. INS, 373 F.3d
952, 960-61 (9th Cir. 2004) (sustaining appellate jurisdiction
in qualified immunity appeal over questions of subject-matter
jurisdiction). What is less clear is whether we should — and
whether we can — address whether a Bivens remedy is
implicitly precluded by the INA.

   [1] As we have repeatedly held, “Rule 59(e) amendments
are appropriate if the district court (1) is presented with newly
discovered evidence, (2) committed clear error or the initial
decision was manifestly unjust, or (3) if there is an interven-
ing change in controlling law.” Dixon v. Wallowa County, 336
F.3d 1013, 1022 (9th Cir. 2003) (internal quotation marks
omitted). “We review the denial of a motion for reconsidera-
tion for abuse of discretion.” Smith v. Pac. Props. & Dev.
Corp., 358 F.3d 1097, 1100 (9th Cir.) (citation omitted), cert.
denied, 125 S. Ct. 106 (2004).

   [2] The district court did not abuse its discretion in con-
cluding that Rocha’s Rule 59(e) motion raising the Bivens
issue for the first time satisfied none of the pertinent condi-
tions. The underlying decision did not decide whether a
Bivens remedy is precluded by the INA, and so could not have
erred in that regard. Further, the district court affirmatively
decided only the legality of Sissoko’s detention; it granted no
relief to the Sissokos, and so did not implicitly decide the
Bivens/Schweiker issue either. Nor must we reach this issue
sua sponte, because the existence of a Bivens remedy is not
jurisdictional. See Wong, 373 F.3d at 961 (resolving whether
there is a Bivens remedy is “not a logical predicate to the reso-
lution of [qualified immunity]”); see also Neb. Beef, Ltd. v.
Greening, 398 F.3d 1080, 1082-84 (8th Cir. 2005).

  There will necessarily be further proceedings in the district
court after this interlocutory appeal. We therefore leave to the
2702                       SISSOKO v. ROCHA
district court in the first instance any arguments the parties
may choose to make concerning whether a Bivens remedy is
precluded under Schweiker. See, e.g., Hells Canyon Pres.
Council v. U.S. Forest Serv., 403 F.3d 683, 691 & n.9 (9th
Cir. 2005).

   Even if we were inclined to reach the Bivens/Schweiker
issue at this stage, our interlocutory appellate jurisdiction does
not extend to the merits of this issue. The merits question was
not certified by the district court, presumably because it was
not decided. Rather, the only pertinent issue certified was the
propriety of the district court’s refusal to decide the Bivens
issue on the motion to reconsider. Cf. Wong, 373 F.3d at 961
(holding that there is no jurisdiction in an interlocutory quali-
fied immunity appeal under 28 U.S.C. § 1291 to review the
district court’s decision to infer a Bivens remedy).

   Having determined one certified question — that the dis-
trict court properly denied the Rule 59(e) motion with regard
to the newly-raised legal issue concerning Bivens — we must
now decide (1) whether the district court had subject-matter
jurisdiction to consider the Sissokos’ claims; (2) whether Sis-
soko’s constitutional rights were violated; and (3) whether on
the present record Rocha is entitled to qualified immunity.11
We address these issues in turn.
  11
    Appellate review under 28 U.S.C. § 1291 of the denial of qualified
immunity is usually limited to issues of law. See Johnson v. Jones, 515
U.S. 304, 313-18 (1995); Wilkins v. City of Oakland, 350 F.3d 949, 951
(9th Cir. 2003). In such an appeal, “[w]here disputed facts exist, we will
determine if the denial of qualified immunity was proper by assuming that
the version of events offered by the nonmoving party is correct.” Wilkins,
350 F.3d at 951; see also Prison Legal News v. Lehman, 397 F.3d 692,
697 (9th Cir. 2005). Given that standard, we see no material difference to
our qualified immunity analysis between the jurisdiction conferred upon
us by § 1291 and that conferred by § 1292(b), and consider both appeals
together.
                            SISSOKO v. ROCHA                           2703
        III.    SUBJECT-MATTER JURISDICTION

   The first question we must address is whether, as Rocha
argues, the jurisdiction-stripping provisions of the Illegal
Immigration Reform and Immigrant Responsibility Act of
1996 (IIRIRA), codified at 8 U.S.C. § 1252,12 deprived the
district court of subject-matter jurisdiction over this action. As
we have reiterated, “[e]very federal appellate court has a spe-
cial obligation to ‘satisfy itself not only of its own jurisdic-
tion, but also that of the lower courts in a cause under
review.’ ” Spencer Enters., Inc. v. United States, 345 F.3d
683, 687 (9th Cir. 2003) (quoting Bender v. Williamsport
Area Sch. Dist., 475 U.S. 534, 541 (1986) (citation omitted));
see also Wong, 373 F.3d at 960-61 (highlighting the need to
address jurisdictional issues in qualified immunity appeals).

   As is often the case in IIRIRA-related appeals, however,
this threshold inquiry requires us to “untie the various juris-
dictional Gordian knots created by [IIRIRA],” Baeta v.
Sonchik, 273 F.3d 1261, 1263 (9th Cir. 2001), a task that, in
this case, requires considerable attention to some unusual cir-
cumstances. Further complicating our analysis are the amend-
ments to § 1252 recently enacted in the REAL ID Act of
2005, Pub. L. No. 109-13, div. B, § 106, 119 Stat. 231, 310-
11, which revised the two provisions central to our jurisdic-
tional inquiry — § 1252(g), dealing with challenges to certain
actions of the Attorney General, and § 1252(a)(2)(A), dealing
specifically with expedited removal.13
   12
      All further references to the U.S. Code are to Title 8 unless otherwise
noted.
   13
      The REAL ID Act of 2005 was signed into law on May 11, 2005. As
relevant here, the statute provides that the amendments to § 1252 “shall
take effect upon the date of the enactment of this division and shall apply
to cases in which the final administrative order of removal, deportation,
or exclusion was issued before, on, or after the date of the enactment of
this division.” REAL ID Act of 2005 § 106(b), 119 Stat. at 311. The par-
ties have not had an opportunity to submit briefing as to whether the
REAL ID Act should factor into our decision. We nonetheless can assume
that the amendments to § 1252 do apply, as they ultimately do not alter
our analysis.
2704                       SISSOKO v. ROCHA
A.     Section 1252(g)

   As amended by the REAL ID Act, § 1252(g) reads as here
relevant:

          Exclusive Jurisdiction. — Except as provided in
       this section and notwithstanding any other provision
       of law (statutory or nonstatutory), including section
       2241 of title 28, United States Code, or any other
       habeas corpus provision, and sections 1361 and 1651
       of such title, no court shall have jurisdiction to hear
       any cause or claim by or on behalf of any alien aris-
       ing from the decision or action by the Attorney Gen-
       eral to commence proceedings, adjudicate cases, or
       execute removal orders against any alien under this
       Act.

8 U.S.C. § 1252(g).14

   [3] Reno v. American-Arab Anti-Discrimination Commit-
tee, 525 U.S. 471 (1999) (AADC), considered the effect of
§ 1252(g) (before the REAL ID Act amendments, of course)
on a court’s ability to hear a First Amendment selective prose-
cution claim. Section 1252(g), the Supreme Court explained,
does not bar all judicial review involving deportation cases.
Instead, the provision “applies only to three discrete actions
that the Attorney General may take: her ‘decision or action’
to ‘commence proceedings, adjudicate cases, or execute
removal orders.” Id. at 482; see also CSS, 232 F.3d at 1150
(holding that § 1252(g) does not bar “all claims relating in
any way to deportation proceedings”). AADC further
explained that “[t]here are of course many other decisions or
  14
    Section 106(a)(3) of the REAL ID Act added “(statutory or nonstatu-
tory), including section 2241 of title 28, United States Code, or any other
habeas corpus provision, and sections 1361 and 1651 of such title” after
“notwithstanding any other provision of law.” REAL ID Act of 2005
§ 106(a)(3), 119 Stat. at 311.
                        SISSOKO v. ROCHA                      2705
actions that may be part of the deportation process — such as
the decisions to open an investigation, to surveil the suspected
violator, to reschedule the deportation hearing, to include var-
ious provisions in the final [deportation] order . . . , and to
refuse reconsideration of that order.” 525 U.S. at 482. Since
AADC, we have heeded the Supreme Court’s directive and
construed § 1252(g) so as to apply only to those aspects of the
deportation process specifically referred to in the statutory
language. See Wong, 373 F.3d at 963-64 (citing cases); United
States v. Hovsepian, 359 F.3d 1144, 1155 (9th Cir. 2004) (en
banc).

   [4] No removal order was ever “execute[d]” with respect to
Sissoko, nor does the lawsuit seek to prevent the prospective
execution of a removal order at some point in the future.15
Section 1252(g), consequently, would preclude jurisdiction
only if the Sissokos’ claim — that Rocha unlawfully arrested
Sissoko and placed him in detention — amounted to a chal-
lenge of Rocha’s decision to “commence proceedings”
against Sissoko or to “adjudicate” his case.

   [5] Even if expedited removal is a “proceeding,” a question
we do not decide, § 1252(g) only bars review of issues arising
from decisions to commence such proceedings; it does not
serve as an outright bar to any litigation related to such pro-
ceedings. See AADC, 525 U.S. at 482-88. This linguistic
emphasis on the decision to begin removal proceedings
reflects Congress’s underlying concerns in enacting
§ 1252(g). As Justice Scalia recounted in tracing the lineage
of the provision,

          There was good reason for Congress to focus spe-
       cial attention upon, and make special provision for,
       judicial review of the Attorney General’s discrete
       acts of “commenc[ing] proceedings, adjudicat[ing]
  15
    Whether such a claim for prospective relief would be barred by
§ 1252(g) is a question we do not reach today.
2706                        SISSOKO v. ROCHA
       cases, [and] execut[ing] removal orders” — which
       represent the initiation or prosecution of various
       stages in the deportation process. At each stage the
       Executive has discretion to abandon the endeavor,
       and at the time IIRIRA was enacted the INS had
       been engaging in a regular practice (which had come
       to be known as “deferred action”) of exercising that
       discretion for humanitarian reasons or simply for its
       own convenience.

AADC, 525 U.S. at 483-84 (alterations in original). Thus,
“[§] 1252(g) was directed against a particular evil: attempts to
impose judicial constraints upon prosecutorial discretion. It
does not tax the imagination to understand why it focuses
upon the stages of administration where those attempts have
occurred.” Id. at 485 n.9.

   [6] Rocha contends that we lack jurisdiction pursuant to
§ 1252(g) because Sissoko’s detention arose from her deci-
sion to commence expedited removal proceedings.16 In inter-
preting § 1252(g), we are guided by the general approach
adopted in Humphries v. Various Federal USINS Employees,
164 F.3d 936 (5th Cir. 1999). Humphries held that an alien’s
claim for mistreatment while in detention fell outside the
scope of the “arising from” language in § 1252(g). Id. at 944.17
Although the majority and dissent disagreed over the avail-
ability of Bivens actions under the INA,18 there was no dis-
  16
      Sissoko was not detained as a consequence of his eventual regular
removal proceedings, as the government does not contend, and there is no
evidence that, the Attorney General ever issued the warrant required under
8 U.S.C. § 1226(a) for detention of non-criminal aliens in regular removal
proceedings.
   17
      Humphries also held that § 1252(g) does preclude jurisdiction over an
alien’s Bivens claim for retaliatory exclusion. See 164 F.3d at 945; see
also Foster v. Townsley, 243 F.3d 210, 214-15 (5th Cir. 2001) (holding
that jurisdiction over an alien’s Bivens claims of excessive force, denial of
due process, and denial of equal protection in the execution of his deporta-
tion order was precluded by § 1252(g)).
   18
      We emphasize, once more, that we are not reaching the question
whether a Bivens action is available under the INA, and are therefore not
                            SISSOKO v. ROCHA                           2707
agreement that, “whatever the precise contours of ‘arising
from’ as that phrase is used in § 1252(g), it does not encom-
pass a connection so remote as having been placed in a situa-
tion in which certain third parties subsequently cause an
alleged injury.” Id.

   [7] In both Humphries and Foster v. Townsley, 243 F.3d
210, 214-15 (5th Cir. 2001), the precluded claims directly
concerned agency decisions formally to commence removal
proceedings and/or execute removal orders, falling well
within the plain language of § 1252(g). See, e.g., Foster, 243
F.3d at 214 (“The particular acts that form the basis of Fos-
ter’s lawsuit arise from the officials’ decision to execute his
removal order.”); Humphries, 164 F.3d at 945 (holding that
Humphries’ claim for retaliatory exclusion was precluded
because “the Attorney General’s decision to place Humphries
in exclusion proceedings appears to provide the most direct,
immediate, and recognizable cause of Humphries’ injury”).
Consistent with AADC and the Fifth Circuit’s approach, we
conclude that the Sissokos’ case is not based on an injury
claimed to result from a decision formally to commence
removal proceedings, as no such proceedings were ever com-
menced. Whereas in Humphries, the abuse that occurred in
detention was too far removed from the discrete events cov-
ered by § 1252(g) to trigger its jurisdictional bar, in this case
none of the three events ever took place.

   The Sissokos’ detention claim is best understood by outlin-
ing what happened as a three-stage sequence following the
initial inspector’s decision at Dulles airport to parole Sissoko
into the country:

taking sides between the majority and the dissent in Humphries as to that
issue. All we hold today is that the Sissokos’ claims fall outside the
boundaries of the ‘arising from’ barrier in § 1252(g), and that § 1252(g)
therefore does not bar a Bivens action (or any other, for that matter), aris-
ing out of such claims. See, e.g., Wong, 373 F.3d at 966.
2708                   SISSOKO v. ROCHA
   1. Sissoko’s parole is terminated and he is “restored to the
status that he . . . had at the time of parole.” 8 C.F.R.
§ 212.5(e)(2)(i). At this juncture, as outlined in the INS’s June
30, 1997 “Policy Concerning pre-April 1, 1997 Parolees,”
Sissoko was eligible only for regular removal proceedings,
not expedited removal: “If it is necessary to terminate parole
[from June 30, 1997 until the amendment of 8 C.F.R. § 1.1(q)
on April 20, 1998], the alien should not be placed in expe-
dited removal.”

   2. Rocha, according to her declaration, determines that Sis-
soko’s “status . . . at the time of parole,” 8 C.F.R.
§ 212.5(e)(2)(i), was “that he lacked any legal status.” As a
result, she checked with a superior and “I took Mr. Sissoko
into custody.” Rocha does not state in her declaration that Sis-
soko was placed in expedited removal proceedings. Only in
her briefs does she maintain that it was reasonable for her to
conclude that Sissoko was an arriving alien subject to expe-
dited removal, despite his advance parole document and prior
lawful temporary resident status.

   3. Rocha issues Sissoko a “Withdrawal of Application for
Admission” form, checking under “Basis for Action” the
“Application for Admission Withdrawn” box and another box
stating “Ordered Removed (inadmissible) by INS — Section
235(b)(1) (order attached),” referring to a non-existent expe-
dited removal order. She then detains him.

   Rocha contends that during this course of events she
decided to commence expedited removal proceedings against
Sissoko, thereby bringing herself under the protection of
§ 1252(g). In fact, however, the record nowhere supports the
proposition that any such proceedings were commenced. As
noted, no expedited removal order was ever issued. Nor was
Sissoko given a letter stating that he was being placed in
expedited removal proceedings, although he had been given
such a letter regarding the May detention. No immigration
officer completed a required expedited removal “[r]ecord of
                        SISSOKO v. ROCHA                      2709
proceeding . . . questioning and recording . . . the alien’s state-
ment regarding . . . inadmissibility.” 8 C.F.R. § 235.3(b)(2).

  Instead, Rocha checked a second box on the form in
August, in addition to that referring to the phantom expedited
removal order, one not checked in May: “Application for
Admission Withdrawn.” 8 C.F.R. § 235.4 states that:

       The Attorney General may, in his or her discre-
    tion, permit any alien applicant for admission to
    withdraw his or her application for admission in lieu
    of removal proceedings under section 240 of the Act
    or expedited removal under section 235(b)(1) of the
    Act. . . . An alien permitted to withdraw his or her
    application for admission shall normally remain in
    carrier or Service custody pending departure, unless
    the district director determines that parole of the
    alien is warranted in accordance with § 212.5(b) of
    this chapter.

(Emphasis added). The regulation just quoted derives from 8
U.S.C. § 1225(a)(4): “An alien applying for admission may,
in the discretion of the Attorney General and at any time, be
permitted to withdraw the application for admission and
depart immediately from the United States.”

   In the absence of an expedited removal order, the most
plausible reading of the record is that Rocha applied this pro-
vision granting permission to withdraw an application for
admission to Sissoko in lieu of commencing expedited
removal proceedings, just as administrative voluntary depar-
ture can be applied to aliens in lieu of issuing the Notice to
Appear that commences regular removal proceedings. See 8
U.S.C. § 1229c(a)(1); 8 C.F.R. § 240.25. Yet, there is no evi-
dence in the record that Sissoko intended to “withdraw [an]
application for admission,” and he certainly did not intend to
“depart immediately from the United States.” Thus, Rocha’s
representation of the basis for the detention was false on two
2710                   SISSOKO v. ROCHA
counts: There was no removal order; and there was no with-
drawal of an application for admission.

   In Kwai Fun Wong, we relied on AADC to conclude that
“actions that occurred prior to any decision to ‘commence
proceedings,’ if any . . . such as the INS officials’ allegedly
discriminatory decisions regarding . . . revocation of parole”
are not subject to § 1252(g)’s jurisdictional bar. See 373 F.3d
at 965. Here, the Sissokos claim Rocha’s determination that
Sissoko was an arriving alien despite his advance parole doc-
ument, a determination that was not followed by “commence-
ment of proceedings,” violated his right to be free from the
ensuing detention. Our exercise of jurisdiction therefore does
not implicate the bar contained in § 1252(g).

   [8] Nor is there any tenable argument, in our view, that the
decision to detain Sissoko was the “adjudicat[ion]” of his
case. Although that term is not defined in the case law, the
term “adjudicate” in ordinary parlance refers to a formal deci-
sional process, in this case, a process to consider whether to
grant or deny specific relief requested by an alien or the INS.
So understood, “adjudication” does not include a purely
administrative decision to detain an allegedly arriving alien,
without any hearing at all. We therefore conclude that
§ 1252(g) does not preclude the Sissokos’ claims.

   Their claims may nonetheless be barred                     by
§ 1252(a)(2)(A), the provision to which we now turn.

B.     Section 1252(a)(2)(A)

   [9] Section 1252(a)(2) sets forth “Matters not subject to
judicial review.” As amended by the REAL ID Act,
§ 1252(a)(2)(A) reads in relevant part:

        Notwithstanding any other provision of law (statu-
     tory or nonstatutory), including section 2241 of title
     28, United States Code, or any other habeas corpus
                          SISSOKO v. ROCHA                       2711
       provision, and sections 1361 and 1651 of such title,
       no court shall have jurisdiction to review—

           (i)     except as provided in subsection (e),
                   any individual determination or to
                   entertain any other cause or claim
                   arising from or relating to the imple-
                   mentation or operation of an order of
                   removal pursuant to section 235(b)(1)
                   [8 U.S.C. § 1225(b)(1), setting forth
                   procedures for expedited removal],

           (ii)    except as provided in subsection (e),
                   a decision by the Attorney General to
                   invoke the provisions of such section,

           (iii)   the application of such section to
                   individual aliens . . . .

8 U.S.C. § 1252(a)(2)(A).19

   In Wong, we expressly reserved “whether § 1252(a)
(2)(A)’s restrictions on ‘jurisdiction to review’ appl[y] only to
petitions for review of decisions of the [BIA], and not to
Bivens claims.” 373 F.3d at 965 n.17. Although we again have
no need to decide this issue for reasons we shortly explain,
resolving the question left open in Wong could now involve
consideration of new § 1252(a)(5), which provides that:

       For purposes of this chapter, in every provision that
       limits or eliminates judicial review or jurisdiction to
       review, the terms “judicial review” and “jurisdiction
  19
     As with § 1252(g), the language added to § 1252(a)(2)(A) by the
REAL ID Act is: “(statutory or nonstatutory), including section 2241 of
title 28, United States Code, or any other habeas corpus provision, and
sections 1361 and 1651 of such title,” following “[n]otwithstanding any
other provision of law.” See REAL ID Act of 2005 § 106(a)(1)(A)(i), 119
Stat. at 310; see also ante at 2703-04 nn.13-14.
2712                   SISSOKO v. ROCHA
    to review” include habeas corpus review pursuant to
    section 2241 of title 28, United States Code, or any
    other habeas corpus provision, sections 1361 and
    1651 of such title, and review pursuant to any other
    provision of law (statutory or nonstatutory).

REAL ID Act of 2005 § 106(a)(1)(B), 119 Stat. at 311. Even
as amended, however, § 1252(a)(2)(A) is a bar only to claims
arising out of removal orders. As it turns out that there is no
removal order here, § 1252(a)(2)(A) does not apply, and the
language of § 1252(a)(5) is therefore not implicated.

   We have had occasion to consider the meaning of § 1252(a)
(2)(A) in only two cases, neither of which provide extensive
guidance. In Montero-Martinez v. Ashcroft, 277 F.3d 1137
(9th Cir. 2002), we observed that § 1252(a)(2)(A)(i) provides
an example of the kind of language Congress would use when
it “unequivocally and unambiguously” means to “strip juris-
diction over all matters relating to an immigration order or
decision.” Id. at 1143; see also Avendano-Ramirez v. Ash-
croft, 365 F.3d 813, 818 (9th Cir. 2004) (stating that the char-
acterization in Montero-Martinez of the language of § 1252(a)
(2)(A) is “an accurate” one).

   In Avendano-Ramirez, we considered whether § 1252(a)(2)
(A)(i) barred jurisdiction over an alien’s claim, brought in a
removal proceeding, that her prior expedited removal under
§ 1225(b)(1)(A)(i) was improper and therefore should not pre-
clude a finding that she was a person of good moral character.
365 F.3d at 816-17 (explaining that under § 1101(f)(3) and
§ 1182(a)(9)(A), an alien cannot be considered to be of “good
moral character” if she is “ ‘an alien who has been ordered
removed under section 1225(b)(1) of this title . . . and who
again seeks admission from within 5 years of the date of such
removal’ ” (quoting § 1182(a)(9)(A))). We concluded that
jurisdiction over Avendano-Ramirez’s challenge to her prior
expedited removal order was precluded, because in that case
“we [were] asked to perform a direct appeal review of a claim
                            SISSOKO v. ROCHA                           2713
‘arising from or relating to the implementation . . . of an order
of removal pursuant to section 1225(b)(1).’ ” Id. at 818 (quot-
ing § 1252(a)(2)(A)(i)). Avendano-Ramirez further explained:

       It is true that in this instance the attack on the earlier
       order itself is collateral in nature, but our review
       would necessarily involve entertaining a claim aris-
       ing from the removal order because we would be
       asked to nullify the continuing effects of that order.

Id.

   [10] Avendano-Ramirez thus stressed that a central focus of
§ 1252(a)(2)(A) is preventing courts from “nullify[ing] the
continuing effects of [an expedited removal] order.”
Section 1252(a)(2)(A) is quite particular about this focus,
specifying that it pertains to “the implementation or operation
of an order of removal.” 8 U.S.C.§ 1252(a)(2)(A)(i) (empha-
sis added). It is the absence of such an order in this case that
defeats § 1252(a)(2)(A)(i)’s jurisdictional bar.20

   Rocha acknowledged at oral argument that the record on
appeal in this case does not contain an order of removal.21 At
the time Sissoko was taken into custody, an immigration offi-
cer in Rocha’s position was required to document an expe-
dited removal order on Form I-860. See Interim Rule, supra
note 6, 62 Fed. Reg. at 10355-56 (“The examining immigra-
tion officer shall advise the alien of the charges against him
  20
      A second point Avendano-Ramirez mentioned regarding the applica-
tion of § 1252(a)(2)(A) — that the provision’s use of the term of art “juris-
diction to review” indicates that it was meant to be most pertinent with
respect to cases on direct appeal from the BIA — is of questionable rele-
vance where the REAL ID Act applies. The other principle, however —
that the focus of the provision is on preserving the effects of a removal
order — remains fully applicable in light of the new statute.
   21
      The Sissokos’ attorney represented during oral argument that based on
his review of the materials turned over by the INS through discovery and
Freedom of Information Act requests, “[t]here was never an order.”
2714                     SISSOKO v. ROCHA
or her on Form I-860, Notice and Order of Expedited
Removal . . . .”) (effective Apr. 1, 1997) (later codified at 8
C.F.R. § 235.3(b)(2)(i)).

   No Form I-860 is included in the record. The only refer-
ences to a removal order in the record are the two different
versions of Form I-275 (“Withdrawal of Application for
Admission”) completed by Rocha on May 15 and August 26,
1997. On each form, Rocha checked a box indicating (in pre-
printed text) that the “Basis for Action” was that Sissoko was
“Ordered removed (inadmissible) by INS — Section
235(b)(1) (order attached).” To neither form, however, was
such an order attached, as far as the record reveals.

   There is no other evidence in the record, either, indicating
that an order of removal was issued. For example, Rocha’s
declaration omits mention of a removal order, stating instead
that:

     On August 26, 1997, Mr. Sissoko reported to
     Deferred Inspection following Mr. Sissoko’s inter-
     view at the Legalization Office, and the filing of a
     petition to adjust Sissoko’s status to that of a lawful
     resident. Having been informed by the Legalization
     office that Mr. Sissoko was not a prima facie CSS
     [class] member, I knew that he lacked any legal sta-
     tus. After receiving telephone concurrence from a
     superior, Ms. Johnson, I took Mr. Sissoko into cus-
     tody.

Similarly, the letter to Sissoko informing him that his parole
was being revoked states that his parole “is revoked concur-
rent with your placement into Expedited Removal,” making
no mention of the issuance of an expedited removal order.
The INS’s chronology of events,22 introduced by Sissoko in
the district court, also omits mention of any removal order:
   22
      The timeline was part of an internal INS memorandum prepared on
September 18, 1997, by Rosemary Melville, Deputy District Director for
the Los Angeles District, for Carolyn Muzyka, the then-Acting Deputy
Regional Director for the Western Region.
                           SISSOKO v. ROCHA                          2715
     08-27-97 Sissoko presents himself to complete
     inspection; received telephonic confirmation from
     Legalization Office Sissoko’s not prima facie eligi-
     ble for benefits. Sissoko taken into custody and
     expedited removal proceedings reinstated.

   [11] The question, then, is how the absence of any removal
order in the record affects our jurisdiction. In general, the bur-
den is on the party asserting jurisdiction to prove that jurisdic-
tion exists. See, e.g., Miguel v. Country Funding Corp., 309
F.3d 1161, 1164 (9th Cir. 2002) (“The party asserting federal
jurisdiction has the burden of establishing it.” (citing Kok-
konen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377
(1994))); La Reunion Française SA v. Barnes, 247 F.3d 1022,
1025-26 & n.2 (9th Cir. 2001). Sissoko’s complaint asserted
jurisdiction pursuant to 28 U.S.C. § 1331. Rocha urges that
the federal courts are stripped of jurisdiction by 8 U.S.C.
§ 1252. We have not previously indicated where the burden
of production lies in a situation such as the instant one, in
which one party asserts subject-matter jurisdiction pursuant to
a general jurisdictional statute and the other party contends
that jurisdiction is removed by another specific statute.23

   As we described some time ago:

       The “burden” in a civil case involves not one but
     two elements: the burden of going forward with
   23
      In the context of § 1252(a)(2)(C), precluding jurisdiction to review
final orders of removal against certain criminal aliens, we have indicated
that the jurisdictional question merges with the merits, and that it is the
government’s burden to prove by clear and convincing evidence that the
alien has been convicted of a covered offense. See, e.g., Noriega-Lopez v.
Ashcroft, 335 F.3d 874, 877-79 (9th Cir. 2003) (citing Sareang Ye v. INS,
214 F.3d 1128, 1131 (9th Cir. 2000)). The basis for that holding, however,
appears to be the statutory provision placing the burden of proof on the
merits of a removal decision on the government, see 8 U.S.C.
§ 1229a(c)(3)(A), obviating the need to address the burden of proof appli-
cable where there is no such merger of jurisdictional and merits issues.
2716                   SISSOKO v. ROCHA
    proof (the burden of “production”) and the burden of
    persuading the trier of fact (the burden of “proof”).
    J. Weinstein & M.A. Berger, Weinstein’s Evidence
    ¶ 300(01), at 300-2-3 (1985) [hereinafter Wein-
    stein’s]; E. Cleary, McCormick on Evidence, § 336,
    at 947 (3d ed. 1984) (citing authorities). A presump-
    tion which shifts the burden of production has the
    sole effect of forcing the opponent of the presump-
    tion to produce enough evidence to avoid a directed
    verdict. Id. See also Texas Department of Commu-
    nity Affairs v. Burdine, 450 U.S. 248, 255 n.8 (1981)
    (involving Title VII case); Lowe v. City of Monrovia,
    775 F.2d 998, 1006 n.5 (9th Cir. 1985) (same). A
    presumption which shifts the burden of proof, in
    contrast, requires the opponent of the presumption to
    prove or disprove the existence of the disputed fact.
    Weinstein’s, supra ¶ 300(01), at 300-2-3.

Lew v. Moss, 797 F.2d 747, 751 (9th Cir. 1986); see also Dir.,
Office of Workers’ Comp. Programs, Dep’t of Labor v.
Greenwich Collieries, 512 U.S. 267, 272-76 (1994). Here, we
are immediately concerned only with the burden of produc-
tion, for the problem is the absence of any evidence concern-
ing the existence of a removal order.

   Placing this burden on Sissoko would require that he prove
a negative fact — that the INS never issued an expedited
removal order pertaining to him. “[A]s a practical matter it is
never easy to prove a negative.” Elkins v. United States, 364
U.S. 206, 218 (1960). For this reason, fairness and common
sense often counsel against requiring a party to prove a nega-
tive fact, and favor, instead, placing the burden of coming for-
ward with evidence on the party with superior access to the
affirmative information.

   In Flores v. United States, 551 F.2d 1169 (9th Cir. 1977),
for example, we placed the burden of production on the gov-
ernment with regard to affirmative proof of an individual’s
                           SISSOKO v. ROCHA                          2717
ownership interest in a property subject to levy, rather than
requiring the taxpayer to “prove a negative fact about which
he has absolutely no information.” Id. at 1175-76. Similarly,
in Lew, we shifted the burden of production to the defendant,
who alleged that there was no subject-matter jurisdiction
under 28 U.S.C. § 1332 because he was no longer domiciled
in California (and was instead domiciled in Hong Kong) at the
time of the suit. See 797 F.2d at 751-55.

   [12] In both cases, in other words, we shifted the burden of
production to the party arguing against jurisdiction when it
was in a superior position with respect to the relevant facts.
It has become commonplace in other contexts as well to allo-
cate the burden of proving that a jurisdictionally-dispositive
document does or does not exist to the party in possession of
potential proof, often not the plaintiff. See, e.g., Brush v.
Office of Pers. Mgmt. (OPM), 982 F.2d 1554, 1560-61 (Fed.
Cir. 1992) (holding that the burden was on the OPM to pro-
duce a copy of a notice required by statute). These consider-
ations suggest that, because Rocha is in a unique position to
know whether a removal order was in fact issued, she should
be required to come forward with affirmative evidence that an
expedited removal order was issued with respect to Sissoko.

   [13] In this case, Rocha has failed to meet this burden. As
we explained above, both the order of removal itself and ref-
erences to the actual existence of any order of removal are
conspicuously absent from the record. Because there is no
removal order in this case,24 our review of the Sissokos’ claim
  24
    Were there an order in this case, there may be an argument that the
IJ’s decision finding Sissoko entitled to readmission rendered Rocha’s
decisions — including any such removal order — a legal nullity, and
therefore no bar to jurisdiction. Whether we would retain jurisdiction in
that instance is a more complicated inquiry, and one we need not under-
take here. Cf. Molina-Camacho v. Ashcroft, 393 F.3d 937, 942 (9th Cir.
2004) (“Because the BIA chose not to remand to the IJ for the issuance
of the order, no final order of removal exists in this case that would pro-
vide jurisdiction for this court under § 1252. . . . [T]he BIA’s order is a
legal nullity . . . .”).
2718                        SISSOKO v. ROCHA
does not pose a risk of “nullify[ing] the continuing effects of”
any expedited removal order. Avendano-Ramirez, 365 F.3d at
818. Nor does it make sense to speak of a claim as “arising
from or relating to the implementation or operation of an
order of removal” that does not exist. Under these circum-
stances, Rocha’s contention that 8 U.S.C. § 1252(a)(2)(A)(i)
precludes jurisdiction in this case because the case concerns
a “cause or claim arising from or relating to the implementa-
tion or operation of an order of removal pursuant to section
235(b)(1)” must fail.25

   Section 1252(e)(3), which is titled “Challenges on validity
of the system,” and provides for special “judicial review” of
certain systemic constitutional claims, does not suggest a dif-
ferent result. That provision reads in pertinent part:

          Judicial review of determinations under section
       235(b) and its implementation is available in an
       action instituted in the United States District Court
       for the District of Columbia, but shall be limited to
       determinations of —

           (i)    whether such section, or any regula-
                  tion issued to implement such section,
                  is constitutional; or
  25
     Whether § 1252(a)(2)(A)(i), read together with § 1252(a)(5), necessar-
ily precludes damages claims when there is a final order of removal may
be informed by another provision of § 1252, § 1252(e)(1)(A), which bars
courts from “enter[ing] declaratory, injunctive, or other equitable relief in
any action pertaining to an order to exclude an alien in accordance with
section 1225(b)(1) of this title.” (emphasis added). The careful limitation
of this provision to equitable relief may indicate an intention to allow
some damages actions to go forward. See, e.g., Munyua v. United States,
No. C-03-04538, 2005 WL 43960 (N.D. Cal. Jan. 10, 2005) (sustaining a
negligence claim for damages under the Federal Tort Claims Act brought
by an alien alleging that she was wrongfully denied asylum and removed
to Kenya).
                            SISSOKO v. ROCHA                            2719
           (ii)   whether such a regulation, or a written
                  policy directive, written policy guide-
                  line, or written procedure issued by or
                  under the authority of the Attorney
                  General to implement such section, is
                  not consistent with applicable provi-
                  sions of this title or is otherwise in
                  violation of law.

8 U.S.C. § 1252(e)(3)(A).26

   The introductory provision to § 1252(e) indicates that the
section is limited to “declaratory, injunctive, or other equita-
ble relief,” and class actions. See 8 U.S.C. § 1252(e)(1). It
does not appear to be directed at damages actions.

    Moreover, § 1252(e)(3), in particular, is headed
“[c]hallenges on [sic] validity of the system,” and concerns
review of the constitutionality of § 1225(b) and the constitu-
tional and statutory validity of “any regulation . . . written pol-
icy directive, written policy guideline, or written procedure
. . . to implement such section.” 8 U.S.C. § 1252(e)(3)(A)(ii).
It does not cover damages claims concerning discrete actions
of INS officials applying the statute and applicable regula-
tions and policies.27

  [14] Section 1252(e)(3), consequently, is of no pertinence
to our jurisdiction here. We therefore conclude that the
  26
      Unlike the other provisions discussed above, § 1252(e) was not altered
by the REAL ID Act of 2005.
   27
      It bears emphasizing, in addition, that the Sissokos’ suit does not seek
to overturn or modify any decision of the agency, but rather to recover
monetary compensation for the allegedly unconstitutional actions of an
individual officer — actions which, in the unusual circumstances of this
case, the agency itself has already deemed wrongful. If anything, the Sis-
sokos are accepting the BIA’s own determination — holding Rocha’s
actions invalid — and using the agency’s final decision as grounds for
their Bivens claim.
2720                    SISSOKO v. ROCHA
restrictions in § 1252 are not applicable to the Sissokos’
Bivens claims, and that the district court properly exercised
jurisdiction over this case.

               IV.   QUALIFIED IMMUNITY

   Having held that § 1252 does not deprive us of jurisdiction
over the Sissokos’ Bivens action, we turn to the merits of this
interlocutory appeal. In brief: The Sissokos maintain that the
detention that began in August 1997 violated Oumar Sis-
soko’s Fourth Amendment rights. Rocha contends, in con-
trast, that she is entitled to qualified immunity from any
damages liability. We focus on Rocha’s defense, as deciding
it determines the merits of the Sissokos’ claimed constitu-
tional violation.

   To resolve the qualified immunity question, we must
undertake two inquiries: (1) whether, “[t]aken in the light
most favorable to the party asserting the injury, . . . the facts
alleged show the officer’s conduct violated a constitutional
right”; and, if a violation of a constitutional right could indeed
be found, (2) “whether the right was clearly established.” Sau-
cier v. Katz, 533 U.S. 194, 201 (2001). We review the district
court’s qualified immunity determination de novo. See Elder
v. Holloway, 510 U.S. 510, 516 (1994); Sorrels v. McKee, 290
F.3d 965, 969 (9th Cir. 2002).

A.     Constitutional Violation

   [15] The authority of INS agents to interrogate or arrest an
alien, even where specifically authorized by statute, is limited
by the strictures of the Fourth Amendment. See Zepeda v.
U.S. INS, 753 F.2d 719, 725-26 (9th Cir. 1985) (citing Babula
v. INS, 665 F.2d 293 (3d Cir. 1981)); see also Orhorhaghe v.
INS, 38 F.3d 488, 497-501 (9th Cir. 1994) (holding that INS
investigators violated an alien’s Fourth Amendment rights by
detaining him for questioning about his immigration status
and by conducting a warrantless search of his home without
                            SISSOKO v. ROCHA                           2721
having obtained voluntary consent). Here, Rocha does not
argue that Sissoko was an “arriving” alien, so it was proper
to place him in custody. Instead, Rocha challenges only
whether detaining Sissoko violated the Fourth Amendment,
maintaining that there was some basis for detaining him, or,
at least, that she reasonably could have so believed at that
time.

   [16] Indeed, the IJ and BIA held that Sissoko was not an
arriving alien, as defined by the INA, applicable regulations,
and our case law.28 Most relevant here is our decision in
Navarro-Aispura, 53 F.3d 233, in which we held that an alien
who received advance parole to leave the country while his
legalization29 application was pending remained entitled to
deportation proceedings, rather than exclusion proceedings,
once that application was denied. See id. at 235; see also
Patel v. Landon, 739 F.2d 1455 (9th Cir. 1984). The IJ and
the BIA each read Navarro-Aispura for the slightly more gen-
eral proposition that an advance parole document serves to
preserve an alien’s status as of the moment he departs the
  28
      Even if Rocha had sought to re-litigate the issue of whether Sissoko
was an arriving alien, we would be obliged to accord Chevron deference
to — and in any event do not disagree with — the BIA’s legal conclusion
that individuals in Sissoko’s circumstances are not arriving aliens, as the
legal question “implicates the ‘agency’s construction of the statute [that]
it administers.’ ” Hernandez-Guadarrama v. Ashcroft, 394 F.3d 674, 678
(9th Cir. 2005) (quoting INS v. Aguirre-Aguirre, 526 U.S. 415, 424
(1999)); see also Lagandaon v. Ashcroft, 383 F.3d 983, 987 (9th Cir.
2004).
   29
      More precisely, the application at issue in Navarro-Aispura was an
application for “registry,” pursuant to 8 U.S.C. § 1259, which (still) “pro-
vides for amnesty and permanent residency status for aliens who entered
the United States prior to 1972, have resided continuously in the United
States since entry, are of good moral character, and are not otherwise ineli-
gible for citizenship.” Navarro-Aispura, 53 F.3d at 234. There is, how-
ever, no cognizable difference of which we are aware for present purposes
between the “registry” process involved in Navarro-Aispura and the legal-
ization process in which Sissoko was involved. The IJ and BIA saw none
either, as they relied on Navarro-Aispura.
2722                      SISSOKO v. ROCHA
country, see, e.g., Barney v. Rogers, 83 F.3d 318 (9th Cir.
1996) (holding that an alien subject to exclusion at the time
he received his advance parole document remained subject to
exclusion on returning to the United States); see also 8 C.F.R.
§ 212.5(e)(2)(i), and that an alien who has an advance parole
document and is in legalization proceedings is therefore not
an “arriving alien” upon return. The point of Navarro-Aispura
is subtle, yet critical: The denial of an alien’s legalization
application after he returns with a valid advance parole docu-
ment leaves him in the status he was in prior to his applica-
tion, and does not foreordain his removal.

   The remaining substance of this appeal therefore devolves
into two questions: Given the IJ’s and BIA’s legal determina-
tion (and our then-extant case law) that Sissoko was not an
arriving alien upon his return to the United States, did
Rocha’s decision to detain him violate the Fourth Amend-
ment? If so, were the rights that were violated clearly estab-
lished?

   [17] There is no doubt that Rocha took Sissoko into cus-
tody pursuant to the authority of the expedited removal stat-
ute, § 1225, not any other provision of the INA. That section
provides that “[i]f an immigration officer determines that an
alien . . . who is arriving in the United States . . . is inadmissi-
ble under section [8 U.S.C. § 1182(a)(6)(C) or (a)(7)], the
officer shall order the alien removed from the United States
without further hearing or review unless the alien indicates
either an intention to apply for asylum . . . or a fear of perse-
cution.” In other words, only if Sissoko was an arriving alien
inadmissible under § 1182(a)(6)(C) or § 1182(a)(7) was the
detention valid.30
  30
    We note an incongruity between the expedited removal statute, which
only expressly contemplates mandatory detention for asylum applicants
pending a credible fear determination, and the applicable regulation,
which provides that:
                           SISSOKO v. ROCHA                          2723
   Under § 1182(a)(7), any immigrant who is not in posses-
sion of “a valid unexpired immigrant visa, reentry permit,
border crossing identification card, or other valid entry docu-
ment . . . is excludable.” But the record establishes — and
Rocha does not meaningfully contest — not only that Sissoko
had a valid entry document, but that Rocha should have
known about it.

   [18] Sissoko presented his Form I-512 (the advance parole
document) to the immigration officer at Dulles, who noted the
existence of the I-512 on Form I-546 (Order To Appear —
Deferred Inspection), which he forwarded to Rocha. That is
to say, from the I-546, which Rocha admitted receiving, she
should have been aware that Sissoko was in possession of an
advance parole document. She therefore had no basis for con-
cluding that Sissoko was an inadmissible arriving alien sub-
ject to expedited removal proceedings under § 1182(a)(7).

  Rocha contends, in the alternative, that because she sus-
pected fraud, Sissoko was subject to expedited removal pro-
ceedings then under § 1182(a)(6)(C). Section 1182(a)(6)(C)
provides that any alien who has procured a visa or other docu-

       An[y] alien whose inadmissibility is being considered under
    this section or who has been ordered removed pursuant to this
    section shall be detained pending determination and removal,
    except that parole of such alien, in accordance with section
    212(d)(5) of the Act, may be permitted only when the Attorney
    General determines, in the exercise of discretion, that parole is
    required to meet a medical emergency or is necessary for a legiti-
    mate law enforcement objective.
8 C.F.R. § 235.3(b)(2)(iii) (emphasis added). The theory underlying statu-
tory expedited removal, presumably, is that any alien who validly falls
within that provision, and who does not seek asylum, is automatically sub-
ject to immediate removal, not detention. We therefore are a bit mystified
about the source of the INS’s statutory mandate requiring the detention of
individuals subject to expedited removal (but not seeking asylum) before
they are removed.
2724                          SISSOKO v. ROCHA
ment — or admission into the United States — through fraud
is inadmissible. However, as the district court noted, contem-
poraneous documentation does not indicate that the decision
to apply the expedited removal provision to Sissoko was
based on fraud.

   Moreover, even if Rocha did suspect fraud at the time
although she did not so state in any official document, two
related points are fatal to her argument:

   First, Sissoko did not procure the advance parole document
itself through fraud, even if his CSS status may have been
based on a misrepresentation. Rocha nowhere contests this
point, or suggests that she thought the advance parole docu-
ment was anything but genuine.

   Second, to the extent that Rocha alleges that Sissoko’s
legalization applications were based on fraud, she was barred,
by the INA itself, from obtaining information elicited during
the legalization process and using it to form the basis for a
removal proceeding. 8 U.S.C. § 1255a(c)(4)-(5).31 As we
  31
     Section 1255a(c)(4) provides a general limitation on access to infor-
mation in legalization applications. Section 1255a(c)(5)(A)(i) is more spe-
cific. In relevant part, it bars the Attorney General or any other official or
employee of the INS from
          us[ing] the information furnished by the applicant pursuant to
       an application filed under this section for any purpose other than
       to make a determination on the application, for enforcement of
       paragraph (6), or for the preparation of reports to Congress under
       section 404 of the Immigration Reform and Control Act of 1986
       ....
The only exceptions to the confidentiality provisions authorize disclosure
of information for census purposes, see 8 U.S.C. § 1255a(c)(5)(C), and “in
connection with a criminal investigation or prosecution, when such infor-
mation is requested in writing by such entity, or to an official coroner for
purposes of affirmatively identifying a deceased individual . . . .” Id.
§ 1255a(c)(5)(B). Indeed, § 1255a(c)(5)(E) does create criminal liability,
by way of a fine of “not more than $10,000,” for any individual who
                           SISSOKO v. ROCHA                         2725
explained in Proyecto San Pablo v. INS, 189 F.3d 1130 (9th
Cir. 1999):

        [The Immigration Reform and Control Act of
     1986 (IRCA)] expressly forbids the INS from using
     the legalization process to lure illegal aliens into its
     control for the purposes of deportation. In order to
     encourage aliens to use the IRCA process, a firewall
     of sorts is erected between IRCA applications and
     deportation proceedings. The INS must learn about
     an alien’s unlawful presence independently of any
     legalization application in order to initiate deporta-
     tion proceedings.

Id. at 1134 n.1 (citation omitted); see also Orquera v. Ash-
croft, 357 F.3d 413, 421 n.6 (4th Cir. 2003) (“The confidenti-
ality provision set forth at § 1255a(c)(5)(A)- (E) prevents
information provided by an individual in his amnesty applica-
tion from being used to identify the applicant and begin
deportation proceedings.”).

   Therefore, even if Rocha did discover at the time that Sis-
soko’s legalization applications were fraudulent,32 she could
not have used such information to remove Sissoko without
breaking the law. Because knowledge that Sissoko’s applica-
tions were fraudulent thus could not validly have formed the
basis for removing him, it follows that such knowledge could

“knowingly uses, publishes, or permits information to be examined” in
violation of the legalization confidentiality requirements.
   Although fraudulent legalization applications cannot form the basis for
a removal proceeding, the statute does impose criminal sanctions for
applications based on fraud. See 8 U.S.C. § 1255a(c)(6); see also 8 C.F.R.
§ 245a.3(n)(3) (authorizing the sharing of information with prosecutors).
   32
      At most, Rocha knew that Sissoko had submitted two legalization
applications. There are, however, numerous explanations for dual applica-
tions that do not necessarily involve fraud.
2726                    SISSOKO v. ROCHA
not have provided a valid basis for detaining Sissoko pending
removal.

   [19] Because Rocha had no legal basis to deem Sissoko
inadmissible under either § 1182(a)(7) or § 1182(a)(6)(C),
there was no legal basis to identify him as subject to expe-
dited removal and place him in detention under 8 U.S.C.
§ 1225(b)(1). Rocha therefore violated Sissoko’s Fourth
Amendment right to be free from unlawful detention.

B.     Violation of a clearly established right?

   To determine whether Rocha may ultimately be held liable
for violating the Fourth Amendment, we must next consider
“the ‘objective legal reasonableness’ of [her] action, assessed
in light of the legal rules that were ‘clearly established’ at the
time it was taken.” Anderson v. Creighton, 483 U.S. 635, 639
(1987) (internal citation omitted). As the Supreme Court has
further elaborated,

     [f]or a constitutional right to be clearly established,
     its contours “must be sufficiently clear that a reason-
     able official would understand that what he is doing
     violates that right. This is not to say that an official
     action is protected by qualified immunity unless the
     very action in question has previously been held
     unlawful; but it is to say that in the light of pre-
     existing law the unlawfulness must be apparent.”

Hope v. Pelzer, 536 U.S. 730, 739 (2002) (internal citations
omitted). We therefore must ascertain whether Sissoko’s right
to be free from detention was clearly established at the time
that Rocha was acting in August of 1997.

  [20] Rocha first contends that it was not clear that the
Fourth Amendment applies to aliens whose presence here is
unlawful. Although Rocha is correct that no Supreme Court
case has squarely held that the Fourth Amendment applies to
                           SISSOKO v. ROCHA                           2727
such aliens,33 directly on-point Supreme Court case law is not
required for a right to be “clearly established.” See, e.g.,
Prison Legal News, 397 F.3d at 702 (citing Sorrels, 290 F.3d
at 970). Our own case law provided Rocha with “fair and
clear warning,” Hope, 536 U.S. at 741, that immigration offi-
cers dealing with aliens whose presence here may be unlawful
must be solicitous of Fourth Amendment protections. See,
e.g., Orhorhaghe, 38 F.3d at 497-501; Zepeda, 753 F.2d at
725-26 (concluding that the power of INS agents to interro-
gate, arrest, and detain aliens present in the United States
without a warrant is limited by the Fourth Amendment).

   In the specific circumstances of the case here, Rocha con-
tends that it was not clearly established that the possession of
the proper advance parole authorization, in and of itself, nec-
essarily entitled Sissoko to entry. As discussed above, this
contention is irreconcilable with the cases upon which both
the IJ and BIA relied. In particular, Navarro-Aispura —
decided before August 1997 — clearly established, at the time
Rocha detained Sissoko, that his possession of a valid
advance parole document and his temporary resident status
entitled him to re-enter the United States and precluded
detaining him as an inadmissible arriving alien,34 even once
his legalization applications were denied.
   33
      Rocha cites the plurality opinion in United States v. Verdugo-
Urquidez, 494 U.S. 259 (1990), in which the Supreme Court noted that
although it may have assumed in previous cases that Fourth Amendment
protections extend to aliens unlawfully present in the United States, that
assumption would not be binding in a future case squarely posing the
question. See id. at 272-73 (plurality opinion) (citing INS v. Lopez-
Mendoza, 468 U.S. 1032 (1984)).
   34
      Indeed, Navarro-Aispura established that Sissoko’s pending legaliza-
tion application and advance parole document placed him on the other side
of the constitutional line created by the “entry fiction” — viz., it was not
as if Sissoko had been “stopped at the border.” See Zadvydas v. Davis, 533
U.S. 678, 693 (2001) (citing Shaughnessy v. United States ex rel. Mezei,
345 U.S. 206, 213, 215 (1953)). The significance of this distinction
becomes only more apparent by contrasting this case to our decision in
Wong, in which the plaintiff failed to secure an advance parole document
before leaving the United States, and therefore was an “arriving alien.”
See 373 F.3d at 970-75 (analyzing Wong’s constitutional claims in light
of the entry fiction).
2728                     SISSOKO v. ROCHA
  [21] Under these circumstances, it would have been clear
to a reasonable immigration officer that detaining Sissoko
would violate his Fourth Amendment rights. We therefore
conclude that Rocha is not entitled to qualified immunity for
her actions.

                    V.     CONCLUSION

  For the reasons set forth above, the district court’s denial
of Rocha’s motion for summary judgment on the basis of
qualified immunity, its grant of summary adjudication to Sis-
soko on the false arrest claim, and its denial of Rocha’s
motion for reconsideration are AFFIRMED. The case is
remanded for proceedings consistent with this opinion.

  AFFIRMED and REMANDED.